In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00166-CR




            IN RE WILLIAM ISAAC HOFF




             Original Mandamus Proceeding




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                          MEMORANDUM OPINION
       William Isaac Hoff has petitioned this Court for mandamus relief.            Hoff names as

respondent the County Clerk of Cass County, Jamie A. O’Rand. Hoff complains that the clerk has

failed in a ministerial duty, which Hoff alleges to be filing and forwarding motions he claims to

have sent to the clerk.

       Mandamus is an extraordinary remedy that issues only to correct a clear abuse of discretion

or violation of a duty imposed by law when no other adequate remedy by law is available. In re

Ford Motor Co., 988 S.W.2d 714, 721 (Tex. 1998) (orig. proceeding) (citing Walker v. Packer,

827 S.W.2d 833, 840 (Tex. 1992) (orig. proceeding)). Due to the nature of this remedy, it is Hoff’s

burden to properly request and show entitlement to mandamus relief. Barnes v. State, 832 S.W.2d
424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig. proceeding) (per curiam) (“Even a pro se

applicant for a writ of mandamus must show himself entitled to the extraordinary relief he seeks.”).

       This Court has limited mandamus jurisdiction; we may issue a writ of mandamus only

against a judge of a district or county court in our district. TEX. GOV’T CODE ANN. § 22.221(b)

(West 2004). That jurisdiction does not extend to other parties, such as district clerks, unless such

mandamus relief would be necessary to enforce our jurisdiction.           TEX. GOV’T CODE ANN.

§ 22.221(a) (West 2004); see also In re Washington, 7 S.W.3d 181, 182–83 (Tex. App.—Houston

[1st Dist.] 1999, orig. proceeding) (per curiam); In re Coronado, 980 S.W.2d 691, 692–93 (Tex.

App.—San Antonio 1998, orig. proceeding) (per curiam); In re Brown, No. 06-10-00158-CR,

2010 WL 3433270, at *1 (Tex. App.—Texarkana Sept. 2, 2010, orig. proceeding) (not designated

for publication).
                                                 2
       Hoff has failed to show himself entitled to mandamus relief. We find no circumstances

presented which would make a writ of mandamus issued against the County Clerk of Cass County

necessary to enforce our jurisdiction. We do not have jurisdiction to issue a writ of mandamus

against a county clerk unless such writ is necessary to enforce our jurisdiction. See TEX. GOV’T

CODE ANN. § 22.221. Hoff has not demonstrated an abuse of discretion regarding a ministerial

duty and, thus, has not demonstrated he is entitled to the relief requested.

       We deny the petition.



                                              Ralph K. Burgess
                                              Justice

Date Submitted:        October 4, 2016
Date Decided:          October 5, 2016

Do Not Publish




                                                  3